Case: 15-10194    Date Filed: 09/29/2015   Page: 1 of 4


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-10194
                        Non-Argument Calendar
                      ________________________

                       Agency No. A089-276-602



TIBURCIO ANIBAL CACERES-GONZALES,

                                                                       Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                            (September 29, 2015)

Before HULL, WILLIAM PRYOR and ROSENBAUM, Circuit Judges.

PER CURIAM:
               Case: 15-10194     Date Filed: 09/29/2015   Page: 2 of 4


      Tiburcio Anibal Caceres-Gonzales, a native and citizen of Honduras,

petitions for review of a decision that affirmed his order of removal. Caceres-

Gonzales argues that he was entitled to a continuance of his removal proceedings

to apply for an adjustment of status. 8 U.S.C. § 1255(i). Caceres-Gonzales also

argues, for the first time, that the Board of Immigration Appeals and immigration

judge failed to follow precedent when disposing of the motion to continue. We

deny in part, and dismiss in part, Caceres-Gonzales’s petition.

      The immigration judge did not abuse her discretion by denying Caceres-

Gonzales’s motion to continue. An alien may obtain a continuance to pursue an

adjustment of status for “good cause shown,” 8 C.F.R. § 1003.29, but that standard

requires the alien to prove there is more than a “speculative possibility that at some

point in the future” he may be eligible for that relief. Zafar v. U.S. Att’y Gen., 461
F.3d 1357, 1363–64 (11th Cir. 2006); accord Chacku v. U.S. Att’y Gen., 555 F.3d
1281, 1285 (11th Cir. 2008). Caceres-Gonzales wanted to adjust his status as a

derivative of his wife, Sandra Damien, based on an approved petition filed by her

father, a United States citizen. See 8 U.S.C. § 1255(i). To attain his wife’s more

favorable preference status, Caceres-Gonzales had to be “accompanying or

following to join” Damien, see id. § 1153(d), but her priority date, as a citizen of

Mexico, was two years in the future. Because she did not have a visa “immediately

available,” Caceres-Gonzales suggested that he could confer on his wife the more


                                           2
              Case: 15-10194     Date Filed: 09/29/2015    Page: 3 of 4


favorable visa chargeability of his native country, Honduras, which was current.

See id. § 1152(b)(2); 9 Foreign Affairs Manual § 42.12 n.3.8. But to use each

other’s derivative eligibility, Caceres-Gonzales and his wife had to apply for an

adjustment of status simultaneously, see 9 Foreign Affairs Manual §§ 40.1 n.8(c),

42.12 n.3.8, which they had failed to do. Because the prospect of Caceres-Gonzales

becoming eligible for an adjustment of status as a derivative of his wife was, as

stated by the immigration judge, “totally speculative,” it was not an abuse of

discretion to deny Caceres-Gonzales’s motion to continue. We deny Caceres-

Gonzales’s petition to the extent that he challenges the denial of his motion.

      We lack jurisdiction to consider Caceres-Gonzales’s arguments that the

Board and the immigration judge failed to follow precedent that required the

immigration judge to “articulate, balance, and explain” the factors it deemed

relevant in deciding whether to grant or to deny a continuance. See Matter of

Hashmi, 24 I. & N. Dec. 785, 794 (B.I.A. 2009). “‘[A] court may review a final

order of removal only if . . . the alien has exhausted all administrative remedies

available to [him] as of right.’” Sundar v. INS, 328 F.3d 1320, 1323 (11th Cir.

2003) (quoting 8 U.S.C. § 1252(d)(1)). Exhaustion provides the Board “the

opportunity to discover and correct [its] own error.” Id. at 1325 (alteration in

original and internal quotation marks and citation omitted). Caceres-Gonzales

failed to present this issue to the Board on appeal or in a motion for


                                          3
              Case: 15-10194     Date Filed: 09/29/2015    Page: 4 of 4


reconsideration. Because, “absent a cognizable excuse or exception,” we “lack

jurisdiction to consider a claim raised in a petition for review [when] the petitioner

has [failed to] exhaust[] his administrative remedies,” Amaya-Artunduaga v. U.S.

Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006), we dismiss this part of Caceres-

Gonzales’s petition.

      PETITION DENIED IN PART, AND DISMISSED IN PART.




                                          4